Little, J.
An amendment which sought to engraft on apetition, which described a defendant as “ a foreign corporation doing business in said State and county under the laws of Georgia, having an office and agent ” in a named county, a further allegation that at the time of the institution of the suit the defendant had an agency and place of business in the named county, was properly allowed. The amendment sought to be made was germane, and the petition contained allegations sufficient to support this amendment. Civil Code, §5098. There was no error in allowing the offered amendment.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.